El Juez Asociado Sb. Wole,
emitió la opinión del tribunal. En las dos cortes donde fue oído este caso el demandante y primitivo demandado alegaban cada uno ser dueño de cierta propiedad adquirida de Domingo Martínez, a quien subsiguientemente se hizo parte en el pleito.
La Corte Municipal de Cayey, donde fué establecida la acción, resolvió que el demandado Basiliso Torres se hallaba legalmente en posesión de la finca a virtud de un contrato *89de compraventa y que el contrato era obligatorio entre las partes cualquiera que fuese la forma en que se hubiere hecho, a tenor de lo preceptuado en el artículo 1245 del Código Civil.
■ En apelación la Corte de Distrito de Gfuayama declaró probado, entre otras cosas, que los hechos no constituían un caso de doble venta en que se habían otorgado dos escritu-ras, traspasándose así el título a dos personas diferentes, sino más bien un compromiso de venta en el cual se dió dinero a, cuenta pero respecto al cual el contrato no se había perfeccionado, toda vez que no se había pagado el total de la deuda- (sic), ni otorgado el título de compraventa, dictando la corte sentencia a favor del demandante.
Alega el apelante varios fundamentos de error, pero el apelado, como ocurre con marcada frecuencia, no ha radi-cado alegato.
La primera serie de errores alegados por el apelante se refiere a la cuestión de jurisdicción de la corte de distrito, toda vez que Domingo Martínez no fué debidamente notifi-cado de la apelación contra la sentencia de la corte municipal. Tenemos la idea de que el vendedor Domingo Mar-tínez era parte adecuada, pero no necesaria para resolver el conflicto existente entre las dos personas que se supone compraron a él, pero como el caso ha de revocarse por otros fundamentos y no estamos satisfechos con la argumentación respecto a este particular del caso, no resolveremos en defi-nitiva si tal vendedor es parte necesaria en un pleito como el presente.
En el juicio apareció que el demandado Basiliso Torres Laborde hizo un compromiso de compra a Domingo Martí-nez y dicho Torres pagó $315 a cuenta de dicha venta y entró en posesión de la propiedad; que el compromiso de venta así como el hecho de entrar en posesión tuvieron lugar con anterioridad a la supuesta venta al demandante.
*90No estamos conformes con la corte de distrito, y sí lo estamos con la corte municipal. Una venta entre partes es perfectamente válida en cualquier forma en que Raya sido hecha de acuerdo con el artículo 1245 del Código Civil, en armonía con las decisiones de esta corte en los casos de Torres v. Tons, 24 D. P. R. 462; Boneta v. Boneta, 27 D. P. R. 690; Cintrón v. Fernández, 22 D. P. R. 483; Rosado v. Rosado, 17 D. P. R. 478; y las sentencias -de la Corte Suprema de España de fechas octubre 19, 1901, julio 1, 1901 y mayo 11, 1903. El juicio demostró una doble venta y el muy cono-cido principio legal que aquél que es primero en tiempo es primero en derecho, es de aplicación.
Debe revocarse la sentencia apelada y dictarse otra a favor del demandado Basiliso Torres.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.